Title: Albert Gallatin to Thomas Jefferson, 10 March 1812
From: Gallatin, Albert
To: Jefferson, Thomas


          
                  Dear Sir 
                   Washington 10th March 1812
          
		   
		   
		  
		  
		  
		  Mr Correa, an interesting and learned Portuguese, who has lately arrived in the Constitution & is recommended to us by Barlow, Humboldt &a, has requested me to transmit to you the enclosed letter and work. He intends to pay you his respects in person this summer.
          You have seen from your retreat that our hopes and endeavours to preserve peace during the present European contest have at last been frustrated. I am satisfied that domestic faction has prevented that happy result. But I hope nevertheless that our internal enemies, and the ambitious intriguers who still attempt to disunite, will ultimately be equally disappointed. I rely with great confidence on the good sense of the mass of the people to support their own Government in an unavoidable war, and to check the disordinate ambition of individuals. 
		   
		   
		  
		  The discoveries made by Henry will have a salutary effect in annihilating the spirit of the Essex junto., and even on the new focus of opposition at Albany. Pennsylvania never was more firm or united. The South & the West cannot be shaken. 
		  
		  With respect to the War, it is my wish and it will be my endeavour so far as I may have any agency, that the evils inseparable from it, should, as far as practicable, be limited to its duration;
			 and that, at its end, the United States may be burthened with the smallest possible quantity of debt, pet 
                  perpetual taxation, military establishments and other corrupting or antient 
                     anti Republican habits or institutions.
          Accept the assurances of my sincere and unalterable attachment & respect.
          Your obedt Servt
                  Albert Gallatin
        